Title: From John Adams to C. W. F. Dumas, 6 February 1781
From: Adams, John
To: Dumas, Charles William Frederic



Dear Sir
Amsterdam Feb. 6. 1781

I have received your Favours of the 3d. and 5th. with their Inclosures all in good order. I have but one Copy of the Treaty of Alliance, otherwise I would send you one with Pleasure. I am of your opinion that no Propositions should be yet made to the States General, as a Body, but Hints and Ideas may be suggested to Individuals, in order to prepare Mens Minds by familiarizing them with Such Speculations. It is very true there are critical Moments, after which Things go of themselves, but it is necessary to prepare Things for a Crisis, that every Thing may be ready when it arrives. The Art of the Midwife often assists the Birth and avoids fatal dangers, in Constitutions the most vigorous. And the whole Corps diplomatick, with all their Superb Pomp, are but a Company of Grannys.
Mr. Searle declares that Congress gave Mr. Laurens a Commission of Minister Plenipotentiary, and they gave me the Same. But if Mr. Searle is not mistaken, which I rather believe, the full Powers to me, were omitted to be Sent me, by Some neglect. For I tell you candidly, I have no other Powers, but a Commission to borrow Money.
As to Mr. Franklins Power, the matter Stands thus. The three Commissioners, at the Court of Versailles, Dr. Franklin, Mr. Lee and myself, had full Power, by a Resolution of Congress, to treat and make a Treaty of Commerce, with any Power in Europe. Whether the Dissolution of that Commission, annulls that full Power, may be a question, but the Subsequent Appointment of Mr. Laurens, with full Powers to treat with this Republick, would, I Suspect, be legally, or diplomatically considered, as a Superseas of that Authority, here. So that considering Things candidly I am afraid, there is nobody now in Europe, fully authorized to treat with this Republick but Mr. Laurens.
The Accessions of the Nations, which compose the neutral Confederacy, to the Treaty of Alliance, would however be an Event, So brillant and decisive for America, that there is not a doubt to be made, that Congress would joyfully ratify it, in the first moment, whether it was made by Dr. Franklin or me, or even if it was made by the King of France without consulting either of Us, upon equitable Conditions.
I find the People are alike, in Some particulars, in every Part of the World. This Nation is now flattering itself with hopes of Peace. They think that when England Sees, the neutral Union going to War with her, She will give up, beg Pardon, change the Ministry, make Peace, rise in Arms against the Ministry &c. &c. &c. Alass! There will be no such Thing. There must fly a great many cannon Balls first. I should have thought this cool, penetrating Nation more intimately acquainted with the English Heart. The Pride, the Self Conceit, the Vanity of that People, is infinite. Nine in Ten of that whole People, fully and firmly believe themselves able to fight and beat, all the maritime Powers of the World. Their Imaginations are all on Fire. They think of Nothing but devouring Holland, Sinking the whole Russian, Danish and Sweedish Fleets, exhausting the Finances of France and Spain, and above all of Americans loving admiring and Adoring them So much as very Soon most humbly to implore their King to take them under his gracious Protection, without even making a condition.
No Sir, Combinations, political Arrangements, and magnificent Parade, will not do with the English in their present State of Intoxication.
Nothing but hard Blows, taking their Fleets of Merchant Ships and burning, taking, Sinking, or destroying their Men of War will bring them to Reason. Nor this neither, untill it is carried to such a Length, as to deprive So many of the People of their Subsistance, as to make them rise in Outrages against the Government. I am Sorry that Things must go to such an Extremity, but I nave not the least doubt that it will.

With great Respect &c.

